 
SECURITIES ESCROW AGREEMENT
 
This Securities Escrow Agreement (this “Agreement”), dated as of February 18,
2011 by and among China Internet Café Holdings Group, Inc., a Nevada corporation
(the “Company”), TriPoint Global Equities, LLC, as representative of the
Purchasers (the “Purchaser Representative”), Mr. DishanGuo (the “Principal
Stockholder”), and Sichenzia Ross Friedman Ference LLP (the “Escrow
Agent”).  Capitalized terms used but not defined herein shall have the meanings
set forth in the Purchase Agreement (as defined below).
 
WITNESSETH:
 
WHEREAS, the Company intends to consummate a private placement transaction with
certain accredited investors, non U.S. persons and/or qualified institutional
buyers (the “Purchasers”), whereby the Company will issue units (the “Units”),
each consisting of (i) nine (9)  shares of the Company’s 5% Series A Convertible
Preferred Stock, par value $0.00001 per share (the “Preferred Shares”),
initially convertible into nine (9) shares of the Company’s common stock, par
value $0.00001 per share (the “Common Stock”) (subject to adjustment), (ii) one
(1) share of Common Stock and (iii) two (2) Series A Warrants (the “Series A
Warrants”) and two (2) Series B Warrants (the “Series A Warrants” and, together
with the Series B Warrant, the “Warrants”), with each Series A Warrant and
Series B Warrant exercisable to purchase the number of shares of Common Stock
equal to ten percent (10%) of the aggregate number of shares of Common Stock
underlying the Units and underlying the Preferred Sharespurchased by each
Purchaser(the “Financing Transaction”);
 
WHEREAS, in connection with the Financing Transaction, the Company entered into
a Securities Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement”), by and among the Company and the Purchasers, and certain other
agreements, documents, instruments and certificates necessary to carry out the
purposes thereof (collectively, the “Transaction Documents”);
 
WHEREAS, as an inducement to the Purchasers to enter into the Purchase
Agreement, the Principal Stockholder hasagreed to place stock certificates of
Common Stock representing an aggregate of up to 1,500,000 shares of Common
Stock(the “Escrow Shares”) into escrow for the benefit of the Purchasers in the
event the Company fails to achieve a certain financial performance threshold for
the fiscal year ending December 31, 2011; and
 
WHEREAS, the Company and the Purchaser Representative have requested that the
Escrow Agent hold the Escrow Shares on the terms and conditions set forth in
this Agreement and the Escrow Agent has agreed to act as escrow agent pursuant
to the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
TERMS OF THE ESCROW
 
1.1           Appointment of Escrow Agent.  The parties hereby agree to appoint
Sichenzia Ross Friedman Ference LLPas Escrow Agent (the “Escrow Agent”), to act
in accordance with the terms and conditions set forth in this Agreement, and
Escrow Agent hereby accepts such appointment and agrees to act in accordance
with such terms and conditions.
 
1.2           Establishment of Escrow Account.  Upon the execution of this
Agreement, the Principal Stockholder shall deliver to the Escrow Agent the
Escrow Shares in an amount equal to 1 share for every $10 sold to the Purchasers
pursuant to the Purchase Agreement, along with a stock power executed in blank,
signature medallion guaranteed or in other form and substance acceptable for
transfer.  The Escrow Agent shall hold the Escrow Shares and distribute the same
as contemplated by this Agreement.
 
1.3           Performance Threshold.  The distribution of the Escrow Shares
shall be based upon the following performance threshold (the “Performance
Threshold”) for the fiscal year ended December 31, 2011 (“Fiscal Year 2011”):
 
(a)           The Fiscal Year 2011 Performance Threshold shall be audited Net
Income equal to or greater than $10.0 million (the “2011 PT”).
 
(b)           For the purposes of this Agreement, “Net Income” shall be defined
in accordance with US GAAP and reported by the Company in its audited financial
statements for the Fiscal Year 2011; provided, however, that Net Income for
Fiscal Year 2011 shall be increased by any non-cash charges incurred (i) as a
result of the Financing Transaction, including without limitation, as a result
of the issuance and/or conversion of the Preferred Shares, and the issuance
and/or exercise of the Warrants, (ii) as a result of the release of the Escrow
Shares to the Principal Stockholder and/or the Purchasers, as applicable,
pursuant to the terms of this Agreement, (iii) as a result of the issuance of
warrants to any placement agent and its designees in connection with the
Financing Transaction, (iv) the exercise of any warrants to purchase Common
Stock outstanding as of the date hereof,  (v) the issuance under any performance
based equity incentive plan adopted by the Company, provided the issuances in
the aggregate do not exceed 5% of the shares of Common Stock outstanding as of
the Closing Date, and (vi) the issuance of securities at no less than the
then-applicable fair market value to advisors or consultants (including, without
limitation, financial advisors and investor relations firms) in connection with
any engagement letter or consulting agreement, provided that any such issuance
is approved by the Board of Directors; (vii)  issuance of securities to
financial institutions or lessors in connection with reasonable commercial
credit arrangements, equipment financings or similar transactions, provided that
any such issue is approved by the Board of Directors.  Net Income will also be
increased to adjust for any cash or non-cash charges resulting from the payment
of dividends on the Preferred Shares in connection with the Financing
Transaction.
 
 
2

--------------------------------------------------------------------------------

 
 
1.4           Determination of 2011 PT.
 
(a)           The 2011 PT shall be determined as of the date of the Company’s
audited financial statements for 2011 are filed with the Commission pursuant to
the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and, if the Company is not required to file reports
pursuant to Section 13(a) or Section 15(d) of the Exchange Act, and therefore
prepares and furnishes the documents required by Section 6 of the Registration
Rights Agreement, the 2011 PT shall be determined in accordance with such
prepared documents at such time.
 
(b)           The Company will provide the Purchaser Representative with the
Company’s audited financial statements for 2011, prepared in accordance with US
GAAP, no later than the date for filing the Company’s Annual Report on Form 10-K
for the year ended December 31, 2011, including any extension for filing the
Annual Report which may be requested under Rule 12b-25 of the Securities
Exchange Act of 1934, as amended (the “Annual Report”), with the Securities and
Exchange Commission (“SEC”) so as to allow the Purchaser Representative the
opportunity to evaluate whether the 2011 PT was attained.  The Purchaser
Representative shall, promptly upon receipt of such financial statements (and in
any event no later than two (2) business days thereafter), provide each of the
Purchasers with copies of such financial statements and proposed Disbursement
Instructions (as defined below) (collectively, the “Proposed Disbursement
Materials”).
 
1.5           Distribution of the Escrow Shares.  The parties other than the
Escrow Agent hereby agree that the Escrow Shares shall be distributed for the
2011PT based on the following formula:
 
(a)           In the event the Company achieves at least 95% of the Performance
Threshold, all of the Escrow Shares shall be returned to the Principal
Stockholder.
 
(b)           If the Company achieves less than 95% of the applicable
Performance Threshold, the Purchasers shall receive in the aggregate, on a pro
rata basis (based upon the number of Preferred Shares or Conversion Shares owned
by each such Purchaser as of the earlier date of (i) distribution of the Escrow
Shares or (ii) the occurrence of automatic conversion of Preferred Shares
pursuant to designations of Preferred Shares, divided by the total number of
Preferred Shares or Conversion Shares issued to all of the Purchasers on the
Closing Date of the Financing Transaction), 10% of the Escrow Shares for each
full percentage point by which the Performance Threshold was not achieved, not
to exceed the total number of Escrow Shares initially deposited.
 
(c)           Escrow Shares not distributed to the Purchasers shall be returned
to the Principal Stockholder.
 
No later than five (5) business days after delivery of the Fiscal Year 2011
Annual Report to the Purchaser Representative, the Company and the Purchaser
Representative shall provide joint written instructions in accordance with the
calculations above to the Escrow Agent (the “Disbursement Instructions”)
instructing the Escrow Agent to issue and deliver the applicable Escrow
Shares.  Promptly after receiving the Disbursement Instructions, the Escrow
Agent will issue and deliver the Escrow Shares in accordance with the
Disbursement Instructions.  Notwithstanding anything to the contrary set forth
in this Agreement, (i) if Escrow Shares are distributed pursuant to Section
1.5(b) above, only those Purchasers, and their assignees or transferees, who own
Preferred Shares or Conversion Shares of the Company at the time that the Escrow
Shares are distributed hereunder shall be entitled to receive the applicable
Escrow Shares calculated based on their ownership interest on the distribution
date, and (ii) the Purchaser Representative shall have no authority to provide
or to cause to be provided the Disbursement Instructions to the Escrow Agent if
Purchasers holding at least a majority of the Preferred Shares on the
distribution date (based on the aggregate number of Preferred Shares held by all
of the Purchasers on the distribution date), by notice given to the Purchaser
Representative no later than one (1) business dayafter their receipt of the
Proposed Disbursement Materials pursuant to Section 1.4(b) hereof, dispute the
calculation of the 2011PT and/or the Escrow Shares to be distributed to the
Purchasers or returned to the Principal Stockholder, as the case may be.  Any
Escrow Shares not delivered to any Purchaser because such Purchaser no longer
holds Preferred Shares or Conversion Shares shall be returned to the Principal
Stockholder.
 
 
3

--------------------------------------------------------------------------------

 
 
If the Company does not achieve the 2011PT, the Company shall use reasonable
best efforts to promptly cause the applicable Escrow Shares to be delivered to
the Purchasers, including causing its transfer agent to promptly, but in no
event longer than five (5) business days after delivery of the Disbursement
Instructions, transfer the certificates into the names of the Purchasers.  The
Company shall also instruct its securities counsel to provide any written
instruction required by the Escrow Agent or the transfer agent in a timely
manner so that the issuances and delivery contemplated above can be achieved
within seven (7) business days following delivery of the Fiscal Year 2011Annual
Report to the Purchaser Representative.
 
 
ARTICLE II
REPRESENTATIONS OF THE PRINCIPAL STOCKHOLDER
 
2.1           Representations and Warranties.  The Principal Stockholder hereby
represent and warrant to the Purchasers and the Purchaser Representative as
follows:
 
(i)           The Principal Stockholder is,  and until the Escrow Shares are
released in accordance with the terms of this Agreement, will bethe record and
beneficial owners of the Escrow Shares placed into escrow and owns, and until
the Escrow Shares are released in accordance with the terms of this Agreement
will own the Escrow Shares, free and clear of all pledges, liens, claims and
encumbrances, except encumbrances created by this Agreement.  There are no
restrictions on the ability of the Principal Stockholder to transfer the Escrow
Shares, other than transfer restrictions under the Lock-Up Agreement and/or
applicable federal and state securities laws.
 
(ii)           The performance of this Agreement and compliance with the
provisions hereof will not violate any provision of any law applicable to the
Principal Stockholder and will not conflict with or result in any material
breach of any of the terms, conditions or provisions of, or constitute a default
under the terms of the certificate of incorporation or by-laws of the Principal
Stockholder, or any indenture, mortgage, deed of trust or other agreement or
instrument binding upon the Principal Stockholder or affecting the Escrow Shares
or result in the creation or imposition of any lien, charge or encumbrance upon,
any of the properties or assets of the Principal Stockholder, the creation of
which would have a material adverse effect on the business and operations of the
Principal Stockholder.  No notice to, filing with, or authorization,
registration, consent or approval of any governmental authority or other person
is necessary for the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby by the Principal
Stockholder, other than those already obtained.Upon the transfer of the Escrow
Shares to the Purchasers pursuant to this Agreement, the Purchasers will be the
record and beneficial owners of all of such shares and have good and valid title
to all of such shares, free and clear of all encumbrances.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE III
ESCROW AGENT
 
3.1           The Escrow Agent’s duties hereunder may be altered, amended,
modified or revoked only by a writing signed by the Company, the Principal
Stockholder, the Purchaser Representative and the Escrow Agent.
 
3.2           The Escrow Agent shall be obligated only for the performance of
such duties as are specifically set forth herein and may rely and shall be
protected in relying or refraining from acting on any instrument reasonably
believed by the Escrow Agent to be genuine and to have been signed or presented
by the proper party or parties. The Escrow Agent shall not be personally liable
for any act the Escrow Agent may do or omit to do hereunder as the Escrow Agent
while acting in good faith and in the absence of gross negligence, fraud or
willful misconduct, and any act done or omitted by the Escrow Agent pursuant to
the advice of the Escrow Agent’s attorneys-at-law shall be conclusive evidence
of such good faith, in the absence of gross negligence, fraud or willful
misconduct.
 
3.3           The Escrow Agent is hereby expressly authorized to disregard any
and all warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
 
3.4           The Escrow Agent shall not be liable in any respect on account of
the identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver any documents or papers deposited or called for
thereunder in the absence of gross negligence, fraud or willful misconduct.
 
3.5           The Escrow Agent shall be entitled to employ such legal counsel
and other experts as the Escrow Agent may deem necessary to properly advise the
Escrow Agent in connection with the Escrow Agent’s duties hereunder, may rely
upon the advice of such counsel, and may pay such counsel reasonable
compensation therefor which shall be paid by the Escrow Agent. The Escrow Agent
has acted as legal counsel for the Company. The Company and the Purchasers
consent to the Escrow Agent in such capacity as legal counsel for the Company
and waive any claim that such representation represents a conflict of interest
on the part of the Escrow Agent. The Company and the Purchasers understand that
the Escrow Agent is relying explicitly on the foregoing provision in entering
into this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
3.6           The Escrow Agent’s responsibilities as escrow agent hereunder
shall terminate if the Escrow Agent shall resign by giving 45 days’ prior
written notice to the Company and the Purchasers. In the event of any such
resignation, the Purchasers and the Company shall appoint a successor Escrow
Agent and the Escrow Agent shall deliver to such successor Escrow Agent any
escrow funds and other documents held by the Escrow Agent.
 
3.7           If the Escrow Agent reasonably requires other or further
instruments in connection with this Agreement or obligations in respect hereto,
the necessary parties hereto shall use its best efforts to join in furnishing
such instruments.
 
3.8           It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the documents
or the Escrow Shares held by the Escrow Agent hereunder, the Escrow Agent is
authorized and directed in the Escrow Agent’s sole discretion (1) to retain in
the Escrow Agent’s possession without liability to anyone all or any part of
said documents or the Escrow Shares until such disputes shall have been settled
either by mutual written agreement of the parties concerned or by a final order,
decree or judgment or a court of competent jurisdiction after the time for
appeal has expired and no appeal has been perfected, but the Escrow Agent shall
be under no duty whatsoever to institute or defend any such proceedings or (2)
to deliver the Escrow Shares and any other property and documents held by the
Escrow Agent hereunder to a state or Federal court having competent subject
matter jurisdiction and located in the City of New York, Borough of Manhattan,
in accordance with the applicable procedure therefor.
 
3.9           The Company agrees to indemnify and hold harmless the Escrow Agent
and its partners, employees, agents and representatives from any and all claims,
liabilities, costs or expenses in any way arising from or relating to the duties
or performance of the Escrow Agent hereunder or the transactions contemplated
hereby other than any such claim, liability, cost or expense to the extent the
same shall have been determined by final, unappealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence, fraud or
willful misconduct of the Escrow Agent.
 
ARTICLE IV
MISCELLANEOUS
 
4.1           Waiver.  No waiver of, or any breach of any covenant or provision
herein contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.
 
4.2           Notices.  All notices, demands, consents, requests, instructions
and other communications to be given or delivered or permitted under or by
reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the business day of such delivery (as evidenced by the receipt of
the personal delivery service), (ii) if mailed certified or registered mail
return receipt requested, two (2) business days after being mailed, (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
business day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing), or (iv) if delivered by facsimile
transmission, on the business day of such delivery if sent by 6:00 p.m. in the
time zone of the recipient, or if sent after that time, on the next succeeding
business day (as evidenced by the printed confirmation of delivery generated by
the sending party’s telecopier machine). If any notice, demand, consent,
request, instruction or other communication cannot be delivered because of a
changed address of which no notice was given (in accordance with this Section
4.2), or the refusal to accept same, the notice, demand, consent, request,
instruction or other communication shall be deemed received on the second
business day the notice is sent (as evidenced by a sworn affidavit of the
sender). All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable.
 
 
6

--------------------------------------------------------------------------------

 
 
If to Escrow Agent:
 
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attention:  Benjamin Tan
Phone No.:  (212) 930-9700
Fax  No.:     (212) 930-9725
 
If to the Company or the Principal Stockholder:


China Internet Café Holdings Group, Inc.
#2009-2010, 4th Building, ZhuoYue Century Center
FuHua Third Road, Futian District, Shenzhen
Guangdong Province
People's Republic of China
Attention:  DishanGuo
Telephone No.: (86) 755-8989-0998
Facsimile No.: (86) 755-8989-6608
 
With a copy to (which shall not constitute notice):


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attention:  Benjamin Tan
Phone No.:  (212) 930-9700
Fax  No.:     (212) 930-9725
 
If to the Purchaser Representative:
 
TriPoint Global Equities, LLC
17 State Street, 20th Floor
New  York, New York 10004
Attn.: Mark Elenowitz
Tel. No.: (212) 732-7184
Fax No.: (212) 202-6380
 
or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.
 
 
7

--------------------------------------------------------------------------------

 
 
4.3           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the permitted successors and permitted assigns of
the parties hereto.
 
4.4           Entire Agreement; Amendment. This Agreement contains the entire
understanding and agreement of the parties relating to the subject matter hereof
and supersedes all prior and/or contemporaneous understandings and agreements of
any kind and nature (whether written or oral) among the parties with respect to
such subject matter. This Agreement may not be modified, changed, supplemented,
amended or terminated, nor may any obligations hereunder be waived, except by
written instrument signed by the parties to be charged or by its agent duly
authorized in writing or as otherwise expressly permitted
herein.  Notwithstanding anything to the contrary in this Agreement, none of the
provisions of Article I hereof or this Section 4.4 may be modified, changed,
supplemented, amended or terminated, nor may any such provision be waived,
without the prior written consent of the Purchasers holding a majority of the
Preferred Shares as of the date of such modification, change, supplement,
amendment, termination or waiver (based on the aggregate number of Preferred
Shares held by all of the Purchasers as of the date of such modification,
change, supplement, amendment, termination or waiver).
 
4.5           Defined Terms.Capitalized terms used and not otherwise defined
herein shall have the meanings given such terms in the Purchase Agreementdated
as of February 18, 2011, among the Company and the Purchasers.
 
4.6           Headings. The section headings contained in this Agreement are
inserted for reference purposes only and shall not affect in any way the
meaning, construction or interpretation of this Agreement. Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate. References to the singular shall include the plural and vice
versa.
 
4.7           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
18th day of February 2011.


COMPANY
 

China Internet Café Holdings Group, Inc.                     By: 
 
   
 
 
Name: 
 
   
 
  Title:
 
   
 
 

 
 

PURCHASER REPRESENTATIVE:                     TriPoint Global Equities, LLC    
              By: 
 
   
 
  Name: 
Mark Elenowitz
   
 
  Title: 
Chief Executive Officer
   
 
 

 
 

ESCROW AGENT:                     Sichenzia Ross Friedman Ference LLP          
          By: 
 
   
 
  Name: 
 
   
 
  Title:       
 
 

 
 

PRINCIPAL STOCKHOLDER:                     DishanGuo                   By: 
 
   
 
  Name: 
DishanGuo
   
 
 

 
 
 
9

--------------------------------------------------------------------------------

 
 